Case: 22-20112        Document: 00516573514           Page: 1      Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit                                United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 9, 2022
                                       No. 22-20112                      Lyle W. Cayce
                                                                              Clerk

   Auner Alexander Garcia-Lopez,

                                                                 Plaintiff—Appellant,

                                           versus

   Waste Management of Texas, Incorporated; Unnamed
   Company X,

                                                               Defendants—Appellees.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                                 No. 4:21-cv-00944


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Plaintiff-Appellant         Auner      Garcia-Lopez        (“Garcia-Lopez”)
   challenges the dismissal of his claims under the Trafficking Victims
   Protection Act (“TVPA”) and the Racketeer Influenced and Corrupt
   Organizations Act (“RICO”). Garcia-Lopez contends that the district court




         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-20112      Document: 00516573514          Page: 2   Date Filed: 12/09/2022




                                    No. 22-20112


   erred in dismissing his complaint. For the reasons explained below, we
   AFFIRM the district court’s dismissal.
                                         I
          Garcia-Lopez was an employee of Defendant-Appellee Waste
   Management of Texas (“Waste Management”) from 2011 to 2014. Garcia-
   Lopez is a citizen of El Salvador and was never authorized to work in the
   United States.
          In 2012, in coordination with Unnamed Company X (“Company X”),
   a staffing agency, and with Waste Management’s knowledge, Garcia-Lopez
   obtained false identification so that he could continue working for Waste
   Management. A 2014 criminal investigation into Waste Management’s
   practice of hiring illegal immigrants resulted in the convictions of several
   Waste Management managers. In connection with this investigation, Garcia-
   Lopez was terminated from his position with Waste Management.
          On March 23, 2021, Garcia-Lopez filed a complaint against Waste
   Management and Company X, asserting claims of involuntary servitude,
   trafficking, and forced labor under the TVPA. The complaint also included a
   RICO claim alleging that Waste Management and Company X formed a
   RICO enterprise. Garcia-Lopez alleged that the TVPA violations were the
   predicate acts for the alleged pattern of racketeering activity required for a
   RICO claim.
          Garcia-Lopez filed his First Amended Complaint (“FAC”) on April
   13, 2021. On June 14, 2021, Waste Management moved to dismiss the FAC
   under Rule 12(b)(6), and Garcia-Lopez responded by filing his Second
   Amended Complaint (“SAC”).
          On August 11, 2021, Waste Management moved to dismiss the SAC
   under Rule 12(b)(6). On January 27, 2022, the district court granted Waste




                                         2
Case: 22-20112      Document: 00516573514           Page: 3    Date Filed: 12/09/2022




                                     No. 22-20112


   Management’s motion to dismiss. The district court found that Garcia-
   Lopez did not adequately plead his forced labor claims, and having failed to
   state a TVPA claim, Garcia-Lopez lacked the requisite predicate criminal
   acts for his RICO claim. Garcia-Lopez’s unjust enrichment claim was also
   dismissed as time-barred.
                                          II
          An appellate court conducts a de novo review of a district court’s
   dismissal of a complaint under Federal Rule of Civil Procedure 12(b)(6). See
   Clyce v. Butler, 876 F.3d 145, 148 (5th Cir. 2017). “To survive a [Rule
   12(b)(6)] motion to dismiss, a complaint must contain sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its
   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)); see Fed. R. Civ. P. 12(b)(6) (stating that
   claims will be dismissed pursuant to Rule 12(b)(6) if a plaintiff fails “to state
   a claim upon which relief can be granted”). “A claim has facial plausibility
   when the plaintiff pleads factual content that allows the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.”
   Iqbal, 556 U.S. at 678. The court must view the well-pleaded facts in the light
   most favorable to the plaintiff. Walker v. Beaumont Indep. Sch. Dist., 938 F.3d
   724, 735 (5th Cir. 2019); see also Iqbal, 556 U.S. at 678. Further, a “complaint
   must allege ‘more than labels and conclusions’” Norris v. Hearst Tr., 500
   F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555), and will
   not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
   enhancement.’” Iqbal, 556 U.S. at 678 (alteration in original) (quoting
   Twombly, 550 U.S. at 557). And though “we must take all of the factual
   allegations in the complaint as true, we ‘are not bound to accept as true a legal
   conclusion couched as a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting
   Twombly, 550 U.S. at 555).




                                           3
Case: 22-20112      Document: 00516573514           Page: 4    Date Filed: 12/09/2022




                                     No. 22-20112


                                          III
          The Federal Rules of Appellate Procedure require parties to provide
   references to the page numbers of the record to support statements of
   fact. Fed. R. App. P. 28(a)(6) and (8)(A); 5th Cir. R. 28.2.2. “Failure to com-
   ply with the rules of this court regarding the contents of briefs can be grounds
   for dismissing a party’s claims.” United States v. Wilkes, 20 F.3d 651, 653
   (5th Cir.1994) (per curiam). Dismissal is warranted where the non-compli-
   ance is not merely “technical or stylistic” but rather is so “fundamental”
   that it prevents the court from engaging in meaningful review. Owens v. Sec’y
   of Army, 354 Fed. Appx. 156, 158 (5th Cir.2009) (per curiam) (dismissing ap-
   peal for want of prosecution on the ground that appellant’s brief “lacks any
   argument in support of the issues that it raises”); see also Clark v. Waters, 407
   Fed. Appx. 794, 796 (5th Cir.2011) (per curiam) (affirming dismissal on the
   grounds that appellant’s brief “is grossly non-compliant with Rule 28”).
   Garcia-Lopez lays out several assertions in his brief but includes no citations
   to the record as required by the rules. See Fed. R. App. P. 28(a)(6) and
   (8)(A); 5th Cir. R. 28.2.2. Accordingly, in addition to the other independent
   grounds for dismissal outlined below, we dismiss Garcia-Lopez’s appeal for
   gross non-compliance with the rules. See Clark, 407 Fed. Appx. at 796.
                                          IV
          Section 1589 of the TVPA provides criminal penalties for “forced
   labor,” and Section 1595 authorizes victims of forced labor to assert private
   civil claims. 18 U.S.C. §§ 1589, 1595(a). Garcia-Lopez’s claims arise under
   the forced labor provision found in § 1589(a)(3). The plain language of the
   statute makes clear that to plead a civil claim under § 1595(a) premised on
   violations of § 1589(a)(3), a plaintiff must plead allegations sufficient to
   satisfy that an abuse of law was: (1) undertaken “to exert pressure” on the
   plaintiff; (2) done “knowingly” by the defendant; and (3) that caused the




                                          4
Case: 22-20112      Document: 00516573514          Page: 5    Date Filed: 12/09/2022




                                    No. 22-20112


   plaintiff to provide labor or services he would otherwise not have willingly
   provided. 18 U.S.C. §§ 1589(a)(3), 1595(a), 1589(c)(1). “Abuse or threatened
   abuse of law or legal process” means


            [T]he use or threatened use of a law or legal process . . . in
            any manner or for any purpose for which the law was not de-
            signed, in order to exert pressure on another person to cause
            that person to take some action or refrain from taking some
            action.


   18 U.S.C. 1589(c)(1). The district court found that Garcia-Lopez failed to
   adequately allege in the SAC that Waste Management knowingly abused any
   law or legal process to exert pressure on Garcia-Lopez to procure labor or
   services from him that he would not have willingly provided. We agree.
   Garcia-Lopez fails to plead any of the three statutorily required elements to
   support his claim. In his brief, Garcia-Lopez suggests that Waste
   Management’s involvement with and knowledge of the use of fake identities
   is sufficient to meet this requirement. This is incorrect. To meet the TVPA
   pleading requirements, Garcia-Lopez must identify a law or legal process that
   Waste Management knowingly used or threatened to use in a manner for
   which it was not designed to pressure or coerce labor from Garcia-Lopez. 18
   U.S.C. § 1589(a)(3). Nowhere within the SAC or his brief does Garcia-Lopez
   allege this.
          Furthermore, Garcia-Lopez’s assertion that he wanted to “keep his
   job” undercuts the statutory requirement that his employment be
   involuntary. Thus, Garcia-Lopez has failed to meet the pleading
   requirements for his § 1589(a)(3) claims. As Garcia-Lopez’s claim under 18
   U.S.C. 1589(b) was contingent on his 1589(a)(3) claims, the district court
   correctly dismissed Garcia-Lopez’s 1589(b) claim. Accordingly, the District




                                          5
Case: 22-20112     Document: 00516573514          Page: 6    Date Filed: 12/09/2022




                                   No. 22-20112


   Court correctly dismissed Garcia-Lopez’s TVPA claims, and the District
   Court’s decision is AFFIRMED.
                                        V
           Aside from two cursory mentions, Garcia-Lopez failed to address
    the dismissal of his RICO claim in his brief. A party that asserts an argu-
    ment on appeal, but fails to adequately brief it, is deemed to have waived
    it. United States v. Skilling, 554 F.3d 529, 568 n.63 (5th Cir. 2009) (cit-
    ing United States v. Lindell, 881 F.2d 1313, 1325 (5th Cir.1989)). It is not
    enough to merely mention or allude to a legal theory. See, e.g., McIntosh v.
    Partridge, 540 F.3d 315, 325 n.12 (5th Cir. 2008). Accordingly, in addition
    to the independent grounds for dismissal of his RICO claim outlined be-
    low, Garcia-Lopez’s RICO claim has been waived.
           Notwithstanding the waiver of this claim, a successful RICO claim
    requires a “pattern of racketeering activity” which is absent here. St. Ger-
    main v. Howard, 556 F.3d 261 (5th Cir. 2009). A “pattern of racketeering
    activity” requires two or more predicate criminal acts, which are listed in
    18 U.S.C. § 1961(1). Garcia-Lopez avers that the violations of the TVPA
    suffice as the predicate acts for purposes of his RICO claim. Because the
    District Court correctly dismissed Garcia-Lopez’s claims under the
    TVPA, those alleged violations cannot be predicate acts for purposes of
    alleging a RICO violation. As Garcia-Lopez has suggested no alternative
    predicate acts, he has failed to properly plead his RICO claim. Accord-
    ingly, the District Court properly dismissed Garcia-Lopez’s RICO claim
    and we AFFIRM the District Court’s decision.
                                        VI
         The judgment of the district court is AFFIRMED.




                                         6